Citation Nr: 1726954	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating for the left knee disability, currently rated 10 percent, effective December 16, 2008, and 30 percent, effective December 1, 2011 (with a temporary rating of 100 percent from October 21, 2010 to December 1, 2010).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to June 1976 and January 2008 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, assigned a 10 percent evaluation for the left knee medical meniscectomy, effective December 16, 2008; and found that the service connection claim for the right knee disability remained denied because new and material evidence had not been received.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a right knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In September 2011, the RO granted an increased rating of 30 percent for the right knee disability, effective December 1, 2011.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  The Veteran also testified at a Decision Review Officer (DRO) hearing at the RO in June 2010.

The issue of entitlement to an increased rating for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's service connection claim for a right knee disability was denied in a June 1981 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the June 1981 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a right knee disability.

3.  The Veteran has a right knee disability, characterized as degenerative changes in the right knee, that is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision denying service connection for a right knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the June 1981 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right knee disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right knee disability, characterized as degenerative changes in the right knee, have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The RO originally denied service connection for a right knee disability in a June 1981 rating decision, on the basis that there was no evidence establishing a connection between the Veteran's military service or his service-connected left knee disability.  The Veteran was notified of the RO's decision in July 1981.  He did not appeal the June 1981 rating decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The Veteran submitted a petition to reopen a claim of service connection for his right knee in November 2009.  He submitted private medical evidence relating his right knee disability to his deployment to Iraq in 2008.  He also submitted statements and testified at a Board hearing in January 2017 noting that he suffered right knee pain and instability as a result of wearing heavy combat gear in Iraq.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has since undergone another period of service, and provided detailed information concerning the injuries to the right knee during the second period of service and his symptoms since service.  He also provided medical evidence showing that his current right knee disability was permanently aggravated by his service in 2008.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a right knee disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Service Connection 

The Veteran seeks service connection for a right knee disorder.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both [emphasis added not in decision] a preexisting condition and a lack of in-service aggravation to over the presumption of soundness under § 1111 [§ 311].  The Federal Circuit also considered 38 U.S.C.A. § 1153 (§ 353) and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner. 

The issue of a preexisting disability has been raised by the record in this case.  The Veteran's service treatment records for his period of service in 2008 have not been found.  Thus, with regard to the existence of a preexisting condition, a preexisting right knee disorder was not "noted" at any enlistment examination in the Veteran's service treatment records.  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

In fact, in the present case, there is no enlistment or entrance or induction examination of record, despite the Veteran being readmitted into service in January 2008.  It appears the initial examination is missing from the record. "[T]he statute [38 U.S.C.A. § 1111 ] requires that there be an examination prior to entry into the period of service on which the claim is based . . . See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition 'attaches only where there has been an induction examination in which the later-complained-of disability was not detected' (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)))."  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). 

Absent evidence to the contrary, it is presumed that an entrance examination was provided to a veteran, prior to all periods of active duty service.  It follows that the presumption of soundness applies in the present case, even when the record of a veteran's entrance examination has been lost or destroyed.  See, e.g., Quirin v. Shinseki, 22 Vet. App. 390, 397 n.5 (2009) ("[T]his Court has held that the presumption applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody."); see also Lee v. Brown, 10 Vet. App. 336, 339 (1997) (directing the Board to consider the presumption of soundness on remand in a case in which the veteran's service medical records were presumed destroyed in a fire.); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (finding that where a veteran's service entrance examination report was unavailable (presumed lost in a fire at the NPRC in 1973), "as a matter of law, the presumption of soundness was rebutted by clear and unmistakable evidence consisting of appellant's own admissions during clinical evaluations" during service "of a preservice history of psychiatric problems.")
 
While there is no mention of a right knee disability on an entrance examination, there is, however, clear and unmistakable evidence of a right knee disability prior to service.  See, e.g., VA and private medical records in 1986 noting surgery for the right knee while working for the U.S. Post Office; and April 1992 physical profile showing degenerative arthritis of the bilateral knees.   Thus, the burden falls on VA to establish that there is clear and unmistakable evidence that the preexisting right knee disorder was not aggravated by service.

The Veteran made credible lay assertions of having knee pain and instability from wearing heavy battle gear in Iraq while constantly jumping on and off of helicopters.  See, e.g., November 2016 Board hearing transcript, p. 4; December 2010 VA examination report .  It is consistent with the circumstances of the Veteran's service in Iraq that he would have been wearing heavy combat gear and suffered knee pain as a result of jumping in and out of helicopters.  See 38 U.S.C.A. § 1154(a).  Current diagnoses of record include degenerative changes in the right knee.

The Veteran's private physician, Dr. S., submitted a medical statement in February 2010 noting that in the mid-1980s, the Veteran suffered a torn anterior cruciate ligament in the right knee and had a modified McIntosh procedure, which left him with significant posttraumatic arthritis in the right knee.  Dr. S. further noted that after being on active duty in Iraq in 2008 jumping off helicopters, this had caused permanent medical impairment in the right knee.  

A May 2010 post-deployment health assessment form notes the Veteran's complaints of swollen, painful joints.

A military medical form, Statement of Medical Examination and Duty Status, DA-Form 2173, signed by Dr. S. dated in December 2010 notes that the Veteran was on active duty in Iraq from January 2008 to December 2008 and that the constant aggravation and stress caused deterioration in his lower extremities.

In May 2011, the U.S. Army found that the Veteran's medical limitations, including chronic right knee pain, disqualified him from military service.

The Veteran underwent a VA examination in December 2010, in which the examiner found that the Veteran's degenerative changes in the right knee were not permanently aggravated beyond the natural progression as a result of the Veteran having to wear and march in body armor.  The rationale was that the post-service diagnosis in January 2009 was only moderate degenerative changes in the right knee; there was not one single complaint of right knee pain while deployed in Iraq; the body armor was probably not as heavy as the Veteran stated it was; and he likely did not have to actually jump out of a helicopter, but instead only stepped on and off a helicopter.  The examiner noted that Dr. S. only started treating the Veteran after service in January 2009 and thus it was impossible for Dr. S. to state that the Veteran's right knee was worse after being in Iraq.  The examiner thus found that it was very likely that 20 years after his initial injury to the right knee, the natural progression would be to develop moderate degenerative changes, which was shown both before and after the Veteran's deployment.  

The probative value of the VA examiner's opinion is undermined for several reasons.  First, the examiner appeared to base the opinion, in part, on non-medical reasoning, such as questioning the weight of the gear that the Veteran wore in service and/ or whether he, in fact, jumped out of helicopters.  VA has no reason to doubt the Veteran's credibility when he says he wore heavy combat gear while in Iraq and jumped on and out of helicopters.  Whether the weight of the gear was 75 pounds, 100 pounds, or 30 pounds, the Board accepts the Veteran's statements when he says that his combat gear was heavy.  As for jumping on and off of helicopters, again, this is not inconsistent with the Veteran's service.  He did not say that he parachuted out of helicopters, which suggests that, as the examiner stated, he more likely stepped in and out of the helicopter.  However, he presumably had to jump from the grounded helicopter to the ground, which with heavy combat gear, could reasonably result in trauma to knee.  

Second, the examiner also based the opinion, in part, on the fact that "there is not one single complaint of right knee pain...while deployed to Iraq for 8 months in 2008."  The Veteran has stated that he did not seek treatment for his right knee.  However, he noted that his injuries took place in a combat zone and there were no medical professionals available to give treatment.  See January 2010 Report of General Information.  The VA examiner's comment ignores the fact that the Veteran's service treatment records for his period of service from January 2008 to December 2008 were never located by the RO.  So, VA does not have any way of verifying whether or not the Veteran had complaints of right knee pain in those records.  The examiner also apparently does not find the Veteran credible when he says he suffered injury to his knee because he could have purchased Motrin and reportedly had meetings in Baghdad where there was available medical care.  The Board, however, has no reason to doubt the Veteran's credibility when he says he had knee pain from wearing combat gear in Iraq and noticed more instability in his knee during his deployment.  

Last, the VA examiner appeared to discredit Dr. S's medical opinion on the basis that Dr. S. only started treating the Veteran in 2009.  Using this reasoning, however, any medical professional, including the VA examiner who provided the December 2010 VA examination and medical opinion, would not be able to offer a probative medical opinion.  

The most probative comment made by the VA examiner was that the Veteran had moderate degenerative changes in the right knee prior to service and moderate degenerative changes after service, suggesting that the right knee was not aggravated by his service in 2008.  However, weighing this assessment with that of Dr. S., who found that the Veteran's service in Iraq and jumping in and out of helicopters wearing heavy combat gear permanently aggravated his right knee, there is no reason shown to value one opinion over the other.  

Based on the foregoing, the Board finds that the evidence does not show clear and unmistakable evidence that the Veteran's preexisting right knee disability was not aggravated by his service.  As VA cannot rebut the second prong of establishing by clear and unmistakable evidence that the Veteran's preexisting right knee disability was not aggravated by military service, the Veteran is presumed sound at entry into service.  Therefore, the issue is whether the Veteran's present right knee disability was incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service symptoms concerning his right knee, the military records showing service in Iraq, and the medical opinions from Dr. S. are persuasive evidence in favor of service connection.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a right knee disability, characterized as degenerative changes in the right knee, is granted.

The Veteran's service connection claim for a right knee disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 



ORDER

Entitlement to service connection for a right knee disability, characterized as degenerative changes in the right knee, is granted.


REMAND

The Veteran was last evaluated for the severity of the left knee disability in June 2016.  One month after the June 2016 examination, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision, Correia v. McDonald, 28 Vet. App. 158 (2016), which established additional requirements that are to be met for evaluating musculoskeletal disabilities before the examination can be considered adequate.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  The June 2016 VA examination report noted that there was no pain on weight-bearing in the left knee, but did not otherwise indicate whether there was pain and/ or additional limitation of motion on weight-bearing, or on active and passive motion in the left knee.  Therefore, remand is required to ensure that an adequate VA examination is provided.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional private treatment records pertaining to his left knee.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left knee from May 2016 to present.

3.  After the above has been completed, schedule the Veteran for the appropriate VA examination to assess the current level of severity of his service-connected left knee disability.  

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

With respect to the left knee disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the knee joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.

The examiner also should do the following regarding the left knee:  

(a)  In addressing whether there is recurrent subluxation or lateral instability in the knee, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

(b)  Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

(c)  If there is any ankylosis of the left knee, please state to what degree.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Then review the record and readjudicate the claim for an increased rating for the left knee disability.  If the issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


